UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 9, 2013 SINGLE TOUCH SYSTEMS INC. (Exact name of registrant as specified in its charter) Delaware 000-53744 13-4122844 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) The Newport Corporate Center, 100 Town Square Place, Suite 204, Jersey City, NJ07301 (Address of principal executive offices) (Zip Code) (201) 275-0555 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On December 9, 2013, Single Touch Systems, Inc. (the “Company”) issued a press release announcing the financial results for the fiscal year ended September 30, 2013. A copy of the Company’s press release is attached as Exhibit 99.1 to this current report on Form 8-K. The information disclosed under this Item2.02, including Exhibit99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as expressly set forth in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release dated December 9, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 9, 2013 SINGLE TOUCH SYSTEMS INC. By: /s/James Orsini Name: James Orsini Title: Chief Executive Officer and President
